DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the applicant’s arguments are persuasive, the claim currently overcomes the previous prior art rejection, and the claim is thus allowable over the prior art references of record. Therefore, the application is in condition for allowance. Independent claim 1 is directed to a local speed of sound computation method for use in a pulse-echo ultrasound system, which uses estimated average speeds of sound and a system of linear equations to either reconstruct a B-mode ultrasound image or differentiate states of disease. Specifically, the limitation of “c) computing local speeds of sound…to the estimated average speeds of sound” is allowable over the prior art references. Figure 2 shows a depiction of the processing configuration of the ultrasound system in which arrival time profiles are estimated, averages calculated, and a system of linear equations are solved to determine the local speed of sound computations. Page 16, line 17, through page 18, line 24 of the applicant’s disclosure further elaborates into the local speed of sound processing step that incorporates a system of linear equations to solve the model for speed of sound measurements. 
The applicant’s persuasive arguments of the remarks of 1/20/2022 include arguments directed to the differences between the Selbekk reference which incorporates average speeds of sound at different locations, while the claimed invention uses estimated average speeds of sound for processing with the calculation of an arithmetic mean of the local speeds of sound. Furthermore, the applicant’s arguments directed to the Waag reference on page 7 of the remarks are also persuasive, including: “Waag’s eq. 28 in [0117] does not teach a system of equations for computing local speeds of sound along multiple points of wave propagation paths from estimated average speeds of sound.” The applicant persuasively argues that Waag uses a linear equation for calculating speeds of sound from variables representing line segments to aberration focal points. In light of these persuasive arguments, one of ordinary skill in the art would not have modified the Selbekk reference with the Waag reference and teach to the applicant’s claimed invention. 
The prior art references teach to computing speeds of sound including average speeds of sound using pulse data from beam paths in a region of interest, but fail to teach to computation of the local speed of sound using the averaging process of the tissue segment lengths and sampling periods as claimed in part c) of claim 1. References further teach to using systems of linear equations generally in relation with speed of sound calculations, but fail to teach to the computation of local speeds of sound using the system of linear equations and the estimated average speeds of sound within the tissue. Therefore, the references fail to teach to the computation step in the claimed invention that applicant argues on pages 6-8 of the remarks. The closest prior art references of record include: 
1.	Selbekk (U.S. Pub. No. 20160363561) teaches to a method of estimating the speed of sound using an average speed of sound calculation of the propagation path (see paragraph [0181]-[0182]). The reference teaches to this average value but fails to teach to the local speed of sound calculation within the tissue. Therefore, while the reference teaches to roughly a similar average speed of sound calculation, it fails to incorporate the teaching into the same calculation of local speeds of sound within tissue as well as the further processing of the measurements using a system of linear equations. 
2.	Waag et al. (U.S. Pub. No. 20170238898) teaches to using a system of linear equations to determine unknown sound speeds from transducer information from ultrasound imaging (see paragraphs [0115]-[0118] and equation (28)) but fails to fully teach to the other references utilized in the rejection as well as to the limitation of “relating the local speeds of sound to the estimated average speeds of sound” since the reference fails to teach to the local speed of sound calculation. 
3.	Miyachi (U.S. Pub. No. 20150049582) teaches to a ultrasonic processing method for determine local sound velocity values within a region of interest and utilizes reception wave differences to determine the local sound velocities at points of interest. The reference fails to teach to the averaging of sound speed measurements or the use of a system of linear equations as claimed. 
4.	Katsuyama (U.S. Pub. No. 20120004551) teaches to an ultrasonic signal diagnosis method that measures values of local sound velocities and uses reception wave measurements and delays to determine the local sound velocity measurement. Therefore the reference further fails to teach to the average based on the length of a tissue segment and the sampling period, as well as the system of linear equations for calculating the local speeds of sound. 
5.	Tashiro (U.S. Pub. No. 20120259225) teaches to a sound speed mapping ultrasonic diagnostic apparatus that determines the local sound speed at different lattice points within the region of interest and provides the user with a generated sound speed map ([0057]-[0062]). The reference fails to teach to the averaging calculation of part c) of independent claim 1, as well as using the system of linear equations to relate the local speeds of sound with the averaged data.
For these reasons, independent claim 1 overcomes the prior art of record and is allowable. 
Dependent claims 2-13 are dependent upon the independent claim and therefore are also allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katsuyama (U.S. Pub. No. 20120004551) teaches to an ultrasonic signal diagnosis method that measures values of local sound velocities and uses reception wave measurements and delays to determine the local sound velocity measurement.  
Tashiro (U.S. Pub. No. 20120259225) teaches to a sound speed mapping ultrasonic diagnostic apparatus that determines the local sound speed at different lattice points within the region of interest and provides the user with a generated sound speed map ([0057]-[0062]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791